261 So. 2d 785 (1972)
In re Bennie Lee DAVIS
v.
STATE.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
1 Div. 726.
Supreme Court of Alabama.
April 27, 1972.
William J. Baxley, Atty. Gen., and Joseph G. L. Marston, III, Asst. Atty. Gen., for the State, petitioner.
J. D. Quinlivan, Jr., Mobile, for respondent.
HEFLIN, Chief Justice.
Petition of the State by its Attorney General for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Davis v. State, 48 Ala.App. 58, 261 So. 2d 783.
Writ denied.
LAWSON, MERRILL, HARWOOD and MADDOX, JJ., concur.